Citation Nr: 0200544
Decision Date: 01/15/02	Archive Date: 03/15/02

Citation Nr: 0200544	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  95-00 760	)	DATE JAN 15, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for platelike 
atelectasis, right lower lobe.

3.  Entitlement to service connection for viral pneumonia.

4.  Entitlement to service connection for myopia and 
presbyopia.

5.  Entitlement to a compensable evaluation for the residuals 
of the excision of a benign lesion from the left occipital 
area.

6.  Entitlement to a compensable evaluation for the residuals 
of the excision of a right forehead lesion.

7.  Entitlement to a compensable evaluation for an 
appendectomy scar.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
January 1970 to January 1974, and from February 1980 to July 
1998, when he retired.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1993 rating decision issued by the Department of Veterans 
Affairs Regional Office in New Orleans, Louisiana (RO).  

The appeal as to these and other issues, including claims for 
service connection and increased evaluations, will be the 
subject of a separate Board decision.


VACATUR

A rating decision issued in December 1993 by the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana in part, denied the appellant's claims of 
entitlement to service connection for a heart disorder, 
platelike atelectasis, viral pneumonia and myopia and 
presbyopia, as well as his claims of entitlement to a 
compensable evaluation for the residuals of the excision of a 
benign lesion from the left occipital area, for the residuals 
of the excision of a right forehead lesion and for an 
appendectomy scar.  That decision was later confirmed by the 
decision of the Board issued in January 1997.

In September 1998, the Department of the Air Force acted on 
the recommendation of the Air Force Board for Correction of 
Military Records and directed that the pertinent military 
records of the appellant be corrected to show that he was not 
released from active duty on December 31, 1992, but was 
continued on active duty through July 31, 1998.  This 
effectively created an additional five-and-a-half years of 
active service for the appellant and the service medical 
records for that additional period of service had not been 
reviewed by the RO or the Board in conjunction with the 1997 
Board decision.

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.904.  Here there are special circumstances at 
work- namely, the supervening, retroactive addition of five-
and-a-half years of active service- that offer compelling 
reasons for revisiting the Board's January 1997 decision as 
to the issues that were not remanded.  

As noted previously, some of the appellant's service medical 
records were excluded from the Board's consideration of the 
claims on appeal in January 1997.  To hold the appellant to a 
decision that (in hindsight) did not take into account all of 
his service medical records would be fundamentally unfair.  

In addition, because a Board decision is final and subsumes 
prior rating actions, the presence of the Board decision 
precludes RO corrective administrative action.  Accordingly, 
the January 1997 decision of the Board must be vacated in 
part, and a new decision will be entered as if the January 
1997 decision by the Board as to the appellant's claims of 
entitlement to service connection for a heart disorder, 
platelike atelectasis, viral pneumonia, myopia and 
presbyopia, plus as to the claims of entitlement to a 
compensable evaluation for the residuals of the excision of a 
benign lesion from the left occipital area, for the residuals 
of the excision of a right forehead lesion and for an 
appendectomy scar, had never been issued.  The REMAND portion 
of the January 23, 1997 decision remains in full force and 
effect.



ORDER

The portions of the January 23, 1997 decision of the Board 
relating to the appellant's claims of entitlement to service 
connection for a heart disorder, platelike atelectasis, viral 
pneumonia, myopia and presbyopia, as well as those portions 
relating to his claims of entitlement to a compensable 
evaluation for the residuals of the excision of a benign 
lesion from the left occipital area, for the residuals of the 
excision of a right forehead lesion and for an appendectomy 
scar, are vacated.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 





Citation NR: 9701805	
Decision Date: 01/23/97		Archive Date: 02/07/97
DOCKET NO.  95-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for residuals of a 
right middle finger injury.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for platelike 
atelectasis, right lower lobe.

5.  Entitlement to service connection for viral pneumonia.

6.  Entitlement to service connection for myopia and 
presbyopia.

7.  Entitlement to service connection for periodontal 
disease.

8.  Entitlement to a compensable evaluation for 
service-connected status post excision of benign lesion from 
left occipital area.

9.  Entitlement to a compensable evaluation for 
service-connected status post excision of right forehead 
lesion.

10.  Entitlement to a compensable evaluation for 
service-connected appendectomy scar.

11.  Entitlement to a compensable evaluation for 
service-connected scar, status post removal of adenomatoid 
tumor of the left testicle and status post orchiectomy with 
testicular prosthesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran has active duty service from January 1970 to 
January 1974, and from February 1980 to December 1992.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana (hereinafter RO).

The issues of entitlement to service connection for a left 
shoulder disorder, residuals of a right finger injury, and 
periodontal disease, as well as entitlement to a compensable 
evaluation for the veterans service-connected scar, status 
post removal of tumor and orchiectomy, are addressed in the 
remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a heart disorder; platelike atelectasis, right lower lobe; 
viral pneumonia; and myopia and presbyopia as these disorders 
were incurred while in service.  He also maintains that 
manifestations of his service-connected scars warrant 
compensable ratings.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit well-grounded claims for entitlement to service 
connection for platelike atelectasis, right lower lobe; viral 
pneumonia; a heart disorder; and myopia and presbyopia.  It 
is the further decision of the Board that the preponderance 
of the evidence is against the veterans claims of 
entitlement to compensable evaluations for status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy 
scar.


FINDINGS OF FACT

1.  Myopia and presbyopia are refractive errors of the eyes 
and not diseases or injuries for VA compensation purposes.

2.  Platelike atelectasis, right lower lobe, seen in service 
is only a radiological finding, and there is no current 
competent evidence of a lung disability, to include residuals 
of viral pneumonia.

3.  There is no medical evidence of record that the veteran 
currently has a heart disorder.

4.  The veterans service-connected left occipital scar does 
not result in limitation of function and is well-healed and 
nonsymptomatic.

5.  The veterans service-connected right forehead scar is 
almost invisible and not disfiguring, and it is well-healed 
and nonsymptomatic.

6.  The veterans service-connected appendectomy scar is 
well-healed, and is not poorly nourished, with repeated 
ulcerations, or tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
heart disorder; platelike atelectasis, right lower lobe; 
viral pneumonia; and myopia and presbyopia are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for compensable evaluations for status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7339, 7800, 7805 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

For the reasons discussed below, the Board finds that the 
veterans claims for entitlement to service connection for a 
heart disorder; platelike atelectasis, right lower lobe; 
viral pneumonia; and myopia and presbyopia are not well 
grounded.  Although the RO did not specifically state that it 
denied the veterans claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the United States 
Court of Veterans Appeals (hereinafter Court) finds the claim 
to be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Boards decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
the veteran would not be prejudiced by denying the appeal on 
these issues because the claims are not well grounded.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  


Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (hereinafter VA) is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  However, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make these claims 
well grounded.  Nevertheless, the discussion below informs 
the veteran of the types of evidence lacking, and which he 
should submit for well grounded claims.  

A.  Presbyopia and Myopia

The veterans service medical records reveal that in 1990 and 
1992, myopia, with early presbyopia, was diagnosed.  After 
service discharge, the veteran was afforded a VA visual 
examination in May 1993.  Corrected visual acuity was 20/20 
bilaterally, with no diplopia or visual field deficit.  The 
diagnosis was a normal examination.  

Myopia and presbyopia are refractive errors of the eyes; as 
such, they are not diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303(c); see Dorland's Illustrated 
Medical Dictionary 742, 1012,1253 (25th ed. 1974).  Since the 
evidence does not demonstrate the presence of any other 
chronic eye disorder, service connection cannot be granted 
for such a disorder.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, the Board notes that myopia, with early 
presbyopia, was not found on the veterans current 
examination.  As such, the veterans claim of entitlement to 
service connection for myopia with presbyopia is not well 
grounded and must be denied.

B.  Platelike Atelectasis, Right Lower Lobe; Viral Pneumonia

The veterans service entrance examinations in 1969 and 1980 
are negative for a lung disorder.  In March 1981, the veteran 
complained of a cold; the impression was an upper respiratory 
infection.  A pulmonary nuclear scan in 1985 revealed a 
defect that was noted as the posterior segment of the upper 
lobe or apical segment of the lower lobe.  The findings were 
noted as consistent with a solitary pulmonary embolus.  Upper 
respiratory infections were also treated in 1987 and 1988.  A 
chest x-ray in 1987 showed the lung fields as normal.  
However, a platelike atelectasis was seen on the right lower 
lobe.  The veteran complained of fatigue and a mild yellow 
tinge in 1988; the impression was bronchitis, viral syndrome.  
He was again treated for bronchitis in 1992.  In March 1991, 
he was treated for atypical pneumonia, which was noted as 
resolving within 3 days.  X-ray of the chest in 1992 was 
negative for abnormal findings.  

Subsequent to service discharge, the veteran was afforded a 
VA examination in 1993.  On examination of the respiratory 
system, the chest was clear to percussion and auscultation.  
X-ray of the chest indicated that the pulmonary vascular 
markings were normal and the lung fields were clear.  The 
diagnoses included a remote past history of one episode of 
pneumonia, with a full recovery and no residuals.  

Although the veteran contends that service connection for 
platelike atelectasis, right lower lobe, and viral pneumonia, 
is warranted as his service medical records document 
atelectasis and pneumonia, the first element of a well 
grounded claim is evidence of a current disability as 
provided by a medical diagnosis.  As the evidence fails to 
show that the veteran currently has a lung disorder, the 
claims are not well grounded and service connection for 
platelike atelectasis, right lower lobe, and viral pneumonia 
is denied.  

C.  Heart Disorder

While in service, an electrocardiogram in March 1986 revealed 
nonspecific ST changes.  On repeat electrocardiogram, the 
findings were still abnormal, but it was noted that the 
anterior ischemia had resolved.  In May 1986, the findings of 
an electrocardiogram were normal.  There was no history of 
heart disease, hypertension, or chest pain or pressure.  A 
thallium myocardial scan was normal and optimal exercise was 
obtained.  Evidence of ischemic heart disease was not shown.  
The impression was that there was no historical evidence of 
coronary artery disease.  A chest x-ray in 1987 showed the 
heart and mediastinum were normal.  

Subsequent to service discharge, the VA examination in 1993 
reported that the veterans heart was not enlarged and the 
blood pressure reading was 134/82.  Heart rate and rhythm 
were normal, with no murmurs.  The peripheral vessels were 
normal.  An echocardiogram was normal, as was a chest x-ray.  
The diagnoses included a history of abnormal 
electrocardiograms on two occasions.  No current findings of 
a heart disorder were made.  

Although the veteran states that the abnormal 
electrocardiogram findings in service provide a basis for 
service connection, these findings do not constitute a 
disability; the service medical records are entirely negative 
for a heart disorder.  The current VA examination fails to 
show a diagnosis of a heart disorder, thereby failing to meet 
the first element of a well grounded claim, i.e. evidence 
of a current disability as provided by a medical diagnosis.  
Therefore, the veterans claim for entitlement to service 
connection for a heart disorder must be denied.

II.  Status Post Excision Benign Lesion, Left Occipital Area; 
Status Post Excision, Right Forehead Lesion; Appendectomy 
Scar

Upon review of the record, the Board concludes that the 
veterans claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claims.  In this regard, the 
veteran's available service medical records, post-service 
private clinical data, and a VA examination report have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that he has been adequately assisted in 
the development of his case.

With respect to the veteran's claims, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES, codified in C.F.R. Part 4 (1995), which 
includes diagnostic codes that represent particular 
disabilities.  The pertinent diagnostic codes and provisions 
will be discussed below as appropriate.


The veterans service medical records indicate that he 
underwent an appendectomy, without complications, in 1986.  
The service medical records also report the removal of a 
benign skin lesion of the scalp and right frontal forehead in 
1992.  Subsequent to service discharge, a VA examination in 
1993 noted there were no complications to the removal of the 
skin lesions, and the scar on the right forehead was almost 
invisible and not disfiguring.  It was further noted that the 
appendectomy scar was well-healed and nonsymptomatic.  

Based on this evidence, service connection for status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy scar 
was granted by the RO in 1993.  Noncompensable evaluations 
were assigned to each of these disabilities.

Superficial scars that are poorly nourished, with repeated 
ulceration, are rated 10 percent disabling under Diagnostic 
Code 7802.  Superficial scars that are tender and painful on 
objective demonstration are rated 10 percent disabling under 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part under Diagnostic Code 7805.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1995).

Disfiguring scars of the head, face, or neck are rated 
noncompensable when slight, 10 percent when moderate, 
disfiguring, 30 percent when severe, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles, and 50 percent for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Diagnostic Code 7800.

The veterans service-connected left occipital scar is 
currently rated under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The affected area is the the cervical spine.  Under 
Diagnostic Code 5290, a 10 percent disability rating is for 
assignment when slight limitation of motion of the cervical 
spine is shown.  In this case, the VA examination in 1993 
noted that the cervical spine was totally normal, with no 
evidence of pain on motion.  As such, a noncompensable 
evaluation for the veterans service-connected left occipital 
scar is the proper rating under the provisions of Diagnostic 
Code 7805.

The right forehead lesion is currently rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  As 
noted above, the VA examination found that the scar on the 
right forehead was almost invisible and not disfiguring.  As 
such, a compensable evaluation under Diagnostic Code 7800 is 
not warranted.

The veterans service-connected appendectomy scar is rated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7339.  This rating contemplates a postoperative ventral 
hernia with healed wounds, and no disability.  Id.  It is 
assumed that the RO rated the veterans service-connected 
appendectomy scar by analogy under 38 C.F.R. § 4.27 (1995).  
However, the criteria for a compensable evaluation under the 
provisions of Diagnostic Code 7339 have no applicability to 
rating the veterans service-connected appendectomy scar, as 
they require a small ventral hernia, not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of the abdominal wall 
and indication for a supporting belt, none of which has been 
alleged or shown by the evidence of record.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).  From the evidence 
presented, it is clear that the noncompensable evaluations 
currently assigned most closely define the veteran's 
disability resulting from his service-connected status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy scar 
under the diagnostic codes set forth above.  The scars have 
been noted as well-healed and nonsymptomatic.  The status 
post excision of benign lesion from left occipital area has 
not been shown to be disfiguring.  Nor has the veterans 
service-connected appendectomy scar been shown to result in 
limitation of function.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (1995).  In Floyd v. 
Brown, 9 Vet.App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, No. 95-238 (U.S. Vet. App. July 3, 1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Boards denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the veterans claim and the veteran had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell, slip op. at 4.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the schedular evaluations in this case are 
not inadequate.  Compensable ratings are provided for certain 
manifestations of these service-connected scars, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization due to these service-connected 
disabilities, nor is there evidence that he is currently 
receiving regular treatment for them, or that they result in 
marked interference with employment.  Id.  

As such, compensable evaluations for status post excision of 
benign lesion from left occipital area, status post excision 
of right forehead lesion, and appendectomy scar are not 
warranted.


ORDER

The claims of entitlement to service connection for myopia, 
with presbyopia; platelike atelectasis, right lower lobe; 
viral pneumonia; and a heart disorder are denied.  The claims 
of entitlement to a compensable evaluation for status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy scar 
are denied.


REMAND

The veteran contends that service connection for a left 
shoulder disorder, residuals of a right finger injury, and 
periodontal disease is warranted, as these disorders were 
incurred in service.  He also contends that the post 
operative scar for his service-connected status post removal 
of tumor and orchiectomy is tender and painful and, 
therefore, a compensable rating is warranted.  Upon review of 
the record, the Board concludes that further development of 
the evidence is needed.

Initially, the Board notes that service connection for a left 
shoulder disorder and residuals of a right finger injury were 
denied by the RO in April 1979.  The veteran was notified of 
this decision and informed of his appellate rights.  As the 
veteran did not perfect his appeal, this decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  In December 1993, 
the veterans claims of entitlement to service connection for 
a left shoulder disorder and residuals of a right finger 
injury were denied on a de novo basis and he subsequently 
initiated an appeal.  The statement of the case was defective 
in that it did not contain the necessary analysis pertaining 
to reopening a final claim as set forth in Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Furthermore, the veteran contends that his left shoulder and 
right finger were injured during his first period of service.  
The Board acknowledges that at the time of the 1979 decision 
by the RO, and for the current appeal, the RO requested the 
veterans service medical records for his first period of 
service.  However, only the veterans 1969 pre-enlistment 
examination was available.  The Court has held that the VA 
has a statutory duty to assist the veteran in obtaining 
military service records.  Jolley v. Derwinski, 1 Vet.App. 37 
(1990).  The veteran has indicated that he was treated for 
his left shoulder in service at the Base Hospital at Robbins 
Air Force Base, and for his left shoulder and right finger at 
the United States Army Clinic in Neu Ulm, Germany.  When VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet.App. 363, 370 (1992).  The veteran's clinical records 
from these medical facilities were not requested.  To fulfill 
its duty to assist the veteran, the RO must attempt to obtain 
these records.  See Dixon v. Derwinski, 3 Vet.App. 261 
(1992).  The RO should also obtain service daily sick reports 
and company morning reports, to procure any further evidence 
regarding these claims.

As noted above, the veteran contends that the post operative 
scar for his service-connected status post removal of tumor 
and orchiectomy is tender and painful and, therefore, 
warrants a compensable rating.  However, the Board notes that 
the RO has rated the functional losses in a single rating.  
Service connection for a scar contemplates impairment to the 
skin, and service connection for status post removal of 
adenomatoid tumor of the left testicle and status post 
orchiectomy with testicular prosthesis contemplates a 
functional loss to the genitourinary system.  The veterans 
symptomatology for these two disorders is distinct and 
separate.  As a consequence, under the principles enunciated 
in Brady v. Brown, 4 Vet.App. 203 (1993), and Esteban v. 
Brown, 6 Vet.App. 259 (1994), his service-connected post 
operative scar, status post removal of tumor and orchiectomy, 
must be rated separately from his service-connected status 
post removal of adenomatoid tumor of the left testicle and 
status post orchiectomy, with testicular prosthesis.  The 
issue of the separate ratings to be assigned for the scar and 
genitourinary disabilities is remanded to the RO for further 
development and readjudication.  

Additionally, the RO denied the veterans claim of 
entitlement to service connection for periodontal disease on 
the basis that this disorder was not shown in service.  
However, the veteran provided copies of service dental 
records in May and September of 1995, that show that he was 
indeed treated for periodontal disease during active military 
service.  However, the RO failed to consider this evidence 
and provide the veteran with a supplemental statement of the 
case with regard to this claim.  38 C.F.R. § 19.37 (1995).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincents stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under 38 C.F.R. §§ 17.120 and 17.123 (1995); 
38 C.F.R. § 4.149 (effective January 18, 1994.)  The 
veterans claim for service conneciton for periodontal 
disease was filed in March 1993.  The governing regulation 
that became effective in January 1994 makes periodontal 
disease, including any replaceable missing teeth, a service-
connected disability for examination or treatment purposes 
only.  As this regulation proscribes the assignment of 
compensation for replaceable missing teeth or periodontal 
disease, it is less favorable to the veteran than the 
regulations in effect prior to that time.  Therefore, the RO 
should consider whether the earlier regulations must be 
applied, under Karnas v. Derwinski, 1 Vet.App. 313 (1991).  
Additionally, the earlier regulations were not provided to 
the veteran in the statement of the case.  The Board further 
finds that the veteran was not provided with a VA dental 
examination to determine whether periodontal disease still 
exists.  

While the veteran has requested service connection for 
periodontal disease, it is also clear that he has requested 
service connection for periodontal disease for the purpose of 
obtaining outpatient dental treatment, a claim for such 
benefits based upon regulations applicable to eligibility 
administered by VA Medical Centers (VAMC).  As this claim 
must be adjudicated by the VAMC, a separate and distinct 
agency of original jurisdiction, the RO should refer any 
claims for dental treatment to the VAMC for appropriate 
consideration.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
and dental records subsequent to May 
1993 should be obtained and associated 
with the veterans claims file.

2.  The RO should obtain clinical 
records pertinent to the veterans 
treatment at the Base Hospital at 
Robbins Air Force Base, and the United 
States Army Clinic, in Neu Ulm, Germany, 
during the veterans first period of 
active duty.  The RO should also obtain 
service daily sick reports and company 
morning reports pertinent to the veteran 
during this period. 

3.  The RO should evaluate the veterans 
service-connected scar, status post 
removal of tumor and orchiectomy, and 
his service-connected status post 
removal of adenomatoid tumor of the left 
testicle and status post orchiectomy, 
with testicular prosthesis, as separate 
disorders and assign a rating to each.  

4.  The veteran should be afforded a VA 
dental examination to determine the 
nature and extent of any dental 
condition.  The veteran's claims folder 
must be provided to and thoroughly 
reviewed by the examiner.  The examiner 
should identify all missing and 
defective teeth, and other dental 
conditions; and current findings should 
be correlated with dental and medical 
findings in the service and post-service 
records.  The examiner should then 
provide a detailed opinion on the 
etiology of all current dental 
conditions, and should clearly explain 
whether or not each such dental 
condition is related to the inservice 
findings.

5.  Thereafter, the RO should review the 
claim for service connection for 
periodontal disease, and the VAMC should 
review the related question of 
eligibility for VA outpatient dental 
treatment.  Consideration should be 
given to Mays v. Brown, 5 Vet.App. 302, 
306 (1993) (where statute provides that 
Secretary notify veterans of application 
time limits for VA outpatient dental 
treatment and Secretary does not provide 
notification, application time limits do 
not begin to run).

6.  The RO should review the claims for 
service connection for a left shoulder 
disorder and residuals of a right finger 
injury by first determining whether new 
and material evidence has been submitted 
since the RO determination in 1979; and, 
if so, whether all evidence both old and 
new warrants the grant of service 
connection for these disabilities.  The 
two-step analysis set out by the Court 
in Manio v. Derwinski, 1 Vet.App. 140 
(1991), should be employed.  

7.  The RO should review the claims 
folder and ensure that all the foregoing 
development has been conducted and 
completed in full.  If any development is 
not complete, appropriate corrective 
action should be taken.  

Thereafter, if any issue on appeal remains denied, a 
supplemental statement of the case should be provided to the 
veteran and his representative, to include a discussion of 
all pertinent laws and regulations, as well as the evidence 
considered.  After the veteran and his representative have 
had an adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.  No action is 
required by the veteran until he receives further notice.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1995), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1995).
- 2 -


